Case 8:17-cv-02374-KKM-AAS Document 29 Filed 04/16/21 Page 1 of 49 PageID 261




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

JULIO GARCIA, IV,

        Petitioner,

v.                                                         Case No. 8:17-cv-2374-T-KKM-AAS

SECRETARY, DEPARTMENT
OF CORRECTIONS,

     Respondent.
_____________________________/

                                               ORDER

        Julio Garcia IV filed a timely1 petition under 28 U.S.C. § 2254 challenging his

state convictions. (Doc. 6). Having considered the petition (id.), the supporting affidavit

(Doc. 7), the response (Doc. 18), and the reply (Doc. 23), the Court denies Garcia’s

petition. Furthermore, a certificate of appealability is not warranted.

I.      BACKGROUND

A.      Procedural History

        The State of Florida charged Garcia with aggravated battery with a deadly

weapon on Jesus Rivera (Count One); aggravated battery with a deadly weapon on




1
 Respondent concedes that Grounds One through Eight are timely, but contends that “Grounds nine
and ten raise claims that were not argued below and are procedurally barred” and that because “the
claims cannot now be raised the State courts, the claims are also untimely.” (Doc. 18, p. 5). A
petitioner’s inability to return to state court to raise previously unpresented claims renders those claims
procedurally defaulted, rather than untimely. The Court finds the amended petition timely.
Case 8:17-cv-02374-KKM-AAS Document 29 Filed 04/16/21 Page 2 of 49 PageID 262




Justin Hageman (Count Two); and aggravated battery with a deadly weapon causing

great bodily harm on Tyson Dunlap (Count Three). (Doc. 22, Ex. 1). A jury convicted

Garcia as charged of Counts One and Three and acquitted him of Count Two. (Doc.

22, Ex. 2). The state court sentenced Garcia to consecutive terms of 15 years in prison.

(Doc. 22, Ex. 3). The state appellate court per curiam affirmed the convictions and

sentences. (Doc. 22, Ex. 7).

       Garcia moved for postconviction relief under Florida Rule of Criminal

Procedure 3.850. (Doc. 22, Ex. 9). The state court ordered the State to respond to one

claim and summarily denied all other claims. (Doc. 22, Ex. 10). After the State

responded, Garcia moved for leave to amend his postconviction motion and raise new

claims. (Doc. 22, Exs. 11, 12). The state court granted his motion. (Doc. 22, Ex. 14).

When the court did not receive a timely amendment, it entered a final order denying

Garcia’s Rule 3.850 motion. (Doc. 22, Ex. 16). Garcia filed a motion for rehearing,

contending that he had timely filed an amendment. (Doc. 22, Ex. 17). The state court

denied Garcia’s motion for rehearing. (Doc. 22, Ex. 18). The state appellate court per

curiam affirmed the denial of relief. (Doc. 22, Ex. 22).

       Garcia also filed a petition under Florida Rule of Appellate Procedure 9.141(d)

alleging ineffective assistance of appellate counsel. (Doc. 22, Ex. 26). The state appellate

court summarily denied Garcia’s Rule 9.141 petition. (Doc. 22, Ex. 28).




                                             2
Case 8:17-cv-02374-KKM-AAS Document 29 Filed 04/16/21 Page 3 of 49 PageID 263




          B.        Factual Background2

          Two groups of men spent the evening of January 16, 2013, at Brew Hounds

Sports Bar in Auburndale, Florida. Garcia was at the bar with his friends Justin Griffin

and Armando Tafaro and his cousin Angelo DeJesus. Tafaro drove to the bar in his

Chevrolet Camaro. The second group consisted of friends Tyler Dunlap, Justin

Hageman, and Jesus Rivera.3 Dunlap drove to the bar in his Dodge Challenger.

          The two groups did not interact inside the bar. Later, in the parking lot, some of

the men began talking about racing the Camaro and the Challenger. The discussions

became heated and, by the end of the incident, Dunlap, Hageman, and Rivera were all

injured. Hageman suffered a cut to the back of his head, requiring nine stitches. Rivera

was cut on his arm and across his face, requiring forty-two stitches in total. Dunlap was

stabbed in the torso, causing a punctured lung that required surgery. At trial, the State

and the defense presented different versions of the events leading to these injuries.

          1.      State’s Version

          The State presented evidence that, when Dunlap, Hageman, and Rivera left the

bar, they saw Garcia, Tafaro, and Griffin standing outside. Dunlap walked over to his

car. Hageman, Rivera, Garcia, and Tafaro began talking about the cars. Griffin hung

back behind Garcia and Tafaro and did not say anything. As the men began to discuss


2
    The factual background is based on the trial transcript and appellate briefs.
3
    Rivera is referred to in the record as both “Jesus” and “Jesse”.

                                                     3
Case 8:17-cv-02374-KKM-AAS Document 29 Filed 04/16/21 Page 4 of 49 PageID 264




racing the cars and how much they would wager on the outcome of a race, the

conversation became more intense and turned into “trash talking.” Garcia was standing

across from Rivera, and Tafaro was standing across from Hageman.

      The State presented evidence that Garcia either pushed or punched Rivera.

Rivera pushed Garcia back. Dunlap saw Garcia holding a knife. Garcia swung at Rivera

and Rivera put his hands up. After a matter of seconds, Rivera grabbed his face and

walked towards Dunlap’s car, where he lowered his hands to reveal a large cut across

his face and also a cut on his arm. Rivera then proceeded to his truck to get a towel.

      As Garcia and Rivera’s confrontation became physical, Tafaro used his belt and

belt buckle to hit Hageman. Tafaro and Hageman began fighting. Around that time,

Dunlap saw Garcia approach Hageman and hit Hageman “in his back.” (Doc. 22, Ex.

31, Vol. II, p. 179). Hageman, holding his head, came up to Dunlap, who observed that

Hageman’s shirt was bloody. Hageman was lapsing in and out of consciousness but

could tell he was bleeding.

      Tafaro then swung the belt and belt buckle at Dunlap. Dunlap grabbed the belt

away from Tafaro, who tackled Dunlap and the two began “rolling around” in the

parking lot. (Doc. 22, Ex. 31, Vol. II p. 182). They ended up back on their feet wrestling

but neither could break free. Dunlap saw Garcia approaching him with a knife and was

stabbed and collapsed near his car. Garcia, Tafaro, Griffin, and DeJesus left the bar in

Tafaro’s Camaro.


                                            4
Case 8:17-cv-02374-KKM-AAS Document 29 Filed 04/16/21 Page 5 of 49 PageID 265




       Dunlap stated that he had a pocketknife from work on him, but did not use it.

Neither Rivera nor Hageman had a weapon. Kaitlyn Hobbs, a manager at the bar,

testified that when she heard a commotion outside in the parking lot, she opened the

door and saw Garcia driving the Camaro away from the bar. She did not see a pool cue

outside or see anyone with a pool cue. Dunlap, Rivera, and Hageman likewise testified

that they did not see a pool cue. As Garcia and his acquaintances drove away in Tafaro’s

car, 4 Hageman wrote down the license plate of Tafaro’s car using soap stone he had in

his work clothes, which he was still wearing.

       2.     The Defense’s Version

       Garcia argued at trial that he acted in self-defense. He testified that he and Tafaro

were trying to deescalate the situation and leave, but that the other group was aggressive

and intimidating. Griffin testified that one member of the other group pushed Garcia

several times, that another member “started going for” Tafaro, and that the third person

went back into the bar and retrieved a pool cue before returning to the parking lot and

fighting with DeJesus. (Doc. 22, Ex. 31, Vol. IV, p. 458). Griffin conceded though that,

when he made a statement to police two days after the incident, he did not mention a

pool cue.




4
 Hageman testified that a fourth person, apparently Angelo DeJesus, was far away from the others
and that he only saw this person yelling and running past him before the Camaro left.


                                               5
Case 8:17-cv-02374-KKM-AAS Document 29 Filed 04/16/21 Page 6 of 49 PageID 266




        Griffin denied ever seeing Garcia with a knife during the fight, but acknowledged

that Garcia carries a knife and that Garcia had his knife on him that night. Griffin

testified that Garcia later—when the group was returning to Garcia’s home from the

bar and discussing what happened—stated that he pulled out his knife because he did

not know whether anyone in the other group had a weapon.

        Garcia testified at trial that after the conversation became acrimonious, Garcia

called Hageman a racial epithet and that this offended Hageman. Garcia stated that, at

that time, Rivera either punched or pushed him and that he saw Hageman running

towards him. Afterwards, he moved past Hageman and picked up a knife that was on

the ground. Garcia testified that he did not have his knife that night.

        According to Garcia, Hageman ran over and swung a pool cue at him and “that’s

how [Hageman] got cut in the back of the head.” (Doc. 22, Ex. 31, Vol. IV, pp. 518-

19). Garcia testified that after Rivera tried to punch him again, he cut Rivera in the face.

Then Rivera “attacked me again. That’s how . . . he got sliced in the shoulder.” (Id., p.

519).

        Garcia also testified that he observed Dunlap fighting with Tafaro. At one point,

he saw Dunlap straddling Tafaro and beating Tafaro with the belt. Per Garcia, he

stabbed Dunlap because he was trying to protect Tafaro; he meant only to “cut” Dunlap

and did not realize that he had stabbed Dunlap. Garcia admitted that he did not provide

all the details of the altercation between Dunlap and Tafaro in his interview with police,


                                             6
Case 8:17-cv-02374-KKM-AAS Document 29 Filed 04/16/21 Page 7 of 49 PageID 267




which was played for the jury. According to Garcia, he withheld some information

because he was scared during the interview.

       Garcia denied telling Griffin that he had cut the victims with his knife. During

his police interview, Garcia stated that he dropped the knife on the ground near the

Camaro and that the knife was still in the parking lot when he left. Garcia testified that

when they returned to his home, he went to sleep and did not participate in any further

conversation about what had happened. Garcia maintained that he never wanted to

become involved in the incident and that, from the beginning, he simply wanted to go

home. Garcia remained constant at trial that he used the knife to protect himself and

Tafaro.

II.    STANDARDS OF REVIEW FOR A SECTION 2254 APPLICATION

       The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA) governs

this proceeding. Carroll v. Sec’y, DOC, 574 F.3d 1354, 1364 (11th Cir. 2009). Habeas

relief under the AEDPA may be granted only if a petitioner is in custody “in violation

of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). Section

2254(d) provides that federal habeas relief cannot be granted on a claim adjudicated on

the merits in state court unless the state court’s adjudication:

       (1) resulted in a decision that was contrary to, or involved an unreasonable
       application of, clearly established Federal law, as determined by the
       Supreme Court of the United States; or




                                             7
Case 8:17-cv-02374-KKM-AAS Document 29 Filed 04/16/21 Page 8 of 49 PageID 268




       (2) resulted in a decision that was based on an unreasonable determination
       of the facts in light of the evidence presented in the State court
       proceeding.

       For purposes of § 2254(d)(1), a decision is “contrary to” clearly established

federal law “if the state court arrives at a conclusion opposite to that reached by [the

Supreme] Court on a question of law or if the state court decides a case differently than

[the Supreme] Court has on a set of materially indistinguishable facts.” Williams v. Taylor,

529 U.S. 362, 413 (2000). The phrase “clearly established Federal law” encompasses the

holdings only of the United States Supreme Court “as of the time of the relevant

state-court decision.” Id. at 412. A decision involves an “unreasonable application” of

clearly established federal law “if the state court identifies the correct governing legal

principle from [the Supreme] Court’s decisions but unreasonably applies that principle

to the facts of the prisoner’s case.” Id.

       For purposes of § 2254(d)(2), a state court’s findings of fact are presumed

correct. See Rolling v. Crosby, 438 F.3d 1296, 1301 (11th Cir. 2006) (“The factual findings

of the state court, including the credibility findings, are presumed to be correct . . . .”).

A petitioner can rebut the presumption of correctness afforded to a state court’s factual

findings only by clear and convincing evidence. § 2254(e)(1).

       The AEDPA was meant “to prevent federal habeas ‘retrials’ and to ensure that

state-court convictions are given effect to the extent possible under law.” Bell v. Cone,

535 U.S. 685, 693 (2002). Accordingly, “[t]he focus . . . is on whether the state court’s


                                             8
Case 8:17-cv-02374-KKM-AAS Document 29 Filed 04/16/21 Page 9 of 49 PageID 269




application of clearly established federal law is objectively unreasonable,” as “an

unreasonable application is different from an incorrect one.” Id. at 694. As a result, to

obtain relief under the AEDPA, “a state prisoner must show that the state court’s ruling

on the claim being presented in federal court was so lacking in justification that there

was an error well understood and comprehended in existing law beyond any possibility

for fairminded disagreement.” Harrington v. Richter, 562 U.S. 86, 103 (2011); see also

Lockyer v. Andrade, 538 U.S. 63, 75 (2003) (stating that “[t]he state court’s application of

clearly established federal law must be objectively unreasonable” for a federal habeas

petitioner to prevail and that the state court’s “clear error” is insufficient).

       When the last state court to decide a federal claim explains its decision in a

reasoned opinion, a federal habeas court reviews the specific reasons as stated in the

opinion and defers to those reasons if they are reasonable. Wilson v. Sellers, 138 S. Ct.

1188, 1192 (2018) (“[A] federal habeas court simply reviews the specific reasons given

by the state court and defers to those reasons if they are reasonable.”). When the

relevant state-court decision is not accompanied with reasons for the decision—such

as a summary affirmance without discussion—the federal court “should ‘look through’

the unexplained decision to the last related state-court decision that does provide a

relevant rationale [and] presume that the unexplained decision adopted the same

reasoning.” Id. The State may contest “the presumption by showing that the




                                              9
Case 8:17-cv-02374-KKM-AAS Document 29 Filed 04/16/21 Page 10 of 49 PageID 270




 unexplained affirmance relied or most likely did rely on different grounds than the lower

 state court’s decision . . . .” Id.

        In addition to satisfying the deferential standard of federal court review of a state

 court adjudication, a federal habeas petitioner must exhaust his claims by raising them

 in state court before presenting them in a federal petition. See 28 U.S.C. § 2254(b)(1)(A);

 O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999) (“[T]he state prisoner must give the state

 courts an opportunity to act on his claims before he presents those claims to a federal

 court in a habeas petition.”). A petitioner satisfies this exhaustion requirement if he

 fairly presents the claim in each appropriate state court and alerts that court to the

 federal nature of the claim. Ward v. Hall, 592 F.3d 1144, 1156 (11th Cir. 2010).

        The doctrine of procedural default provides that “[i]f the petitioner has failed to

 exhaust state remedies that are no longer available, that failure is a procedural default

 which will bar federal habeas relief, unless either the cause and prejudice or the

 fundamental miscarriage of justice exception is established.” Smith v. Jones, 256 F.3d

 1135, 1138 (11th Cir. 2001). A petitioner shows cause for a procedural default when he

 shows “that some objective factor external to the defense impeded the effort to raise

 the claim properly in the state court.” Wright v. Hopper, 169 F.3d 695, 703 (11th Cir.

 1999). A petitioner shows prejudice by proving that “there is at least a reasonable

 probability that the result of the proceeding would have been different” absent the

 constitutional violation. Henderson v. Campbell, 353 F.3d 880, 892 (11th Cir. 2003). “A


                                             10
Case 8:17-cv-02374-KKM-AAS Document 29 Filed 04/16/21 Page 11 of 49 PageID 271




 ‘fundamental miscarriage of justice’ occurs in an extraordinary case, where a

 constitutional violation has resulted in the conviction of someone who is actually

 innocent.” Id.

 III.   INEFFECTIVE ASSISTANCE OF COUNSEL STANDARD

        Garcia brings several claims for ineffective assistance of counsel under the Sixth

 Amendment. Under the well-known, two-part standard articulated in Strickland v.

 Washington, 466 U.S. 668 (1984), to succeed, he must show both deficient performance

 by his counsel and prejudice resulting from those errors. Id. at 687.

        The first part “requires showing that counsel made errors so serious that counsel

 was not functioning as the ‘counsel’ guaranteed the defendant by the Sixth

 Amendment.” Id. The lynchpin of this analysis is whether counsel’s conduct “was

 reasonable considering all the circumstances.” Id. at 688. A petitioner establishes

 deficient performance if “the identified acts or omissions [of counsel] were outside the

 wide range of professionally competent assistance.” Id. at 690. A court “must judge the

 reasonableness of counsel’s challenged conduct on the facts of the particular case,

 viewed as of the time of counsel’s conduct.” Id. “[C]ounsel is strongly presumed to have

 rendered adequate assistance and made all significant decisions in the exercise of

 reasonable professional judgment.” Id.

        The second part requires showing that the deficient performance prejudiced the

 defense. Id. at 687. “An error by counsel, even if professionally unreasonable, does not


                                            11
Case 8:17-cv-02374-KKM-AAS Document 29 Filed 04/16/21 Page 12 of 49 PageID 272




 warrant setting aside the judgment of a criminal proceeding if the error had no effect

 on the judgment.” Id. at 691. To demonstrate prejudice, a petitioner must show “a

 reasonable probability that, but for counsel’s unprofessional errors, the result of the

 proceeding would have been different. A reasonable probability is a probability

 sufficient to undermine confidence in the outcome.” Id. at 694.

        “The question [on federal habeas review of an ineffective assistance claim] ‘is

 not whether a federal court believes the state court’s determination’ under the Strickland

 standard ‘was incorrect but whether that determination was unreasonable—a

 substantially higher threshold.’ ” Knowles v. Mirzayance, 556 U.S. 111, 123 (2009) (quoting

 Schriro v. Landrigan, 550 U.S. 465, 473 (2007)). Consequently, federal petitioners rarely

 prevail on claims of ineffective assistance of counsel because “[t]he standards created

 by Strickland and § 2254(d) are both highly deferential, and when the two apply in

 tandem, review is doubly so.” Richter, 562 U.S. at 105 (quotation and citations omitted).

 IV.   DISCUSSION

       A.     Ground One

        Garcia contends that the trial court erred in denying his motion for new trial,

 filed under Florida Rule of Criminal Procedure 3.600. In the motion, Garcia alleged that

 “[t]he verdict is contrary to the weight of the evidence, to wit: the Defendant presented

 a case of justifiable use of deadly force and the testimonial evidence supported this

 defense.” (Doc. 22, Ex. 33, Motion for New Trial).


                                             12
Case 8:17-cv-02374-KKM-AAS Document 29 Filed 04/16/21 Page 13 of 49 PageID 273




        Rule 3.600(a) permits the granting of a new trial when a verdict is against the

 weight of the evidence. “[T]he test is the weight, as distinguished from the sufficiency,

 of the evidence. Weight ‘is a determination of the trier of fact that a greater amount of

 credible evidence supports one side of an issue or cause than the other.’” State v. Shearod,

 992 So. 2d 900, 904 (Fla. 2d DCA 2008) (quoting Tibbs v. State, 397 So. 2d 1120, 1123

 (Fla. 1981)). Under Florida law, a motion for new trial is meant to provide a “safety

 valve” when technically sufficient evidence proves the criminal charge but the weight

 of the evidence does not appear to support the verdict. Id. at 905. “[T]he appropriate

 function of the trial court in deciding a motion for new trial which alleges that the

 verdict is contrary to the weight of the evidence” is to “weigh the evidence and

 determine the credibility of witnesses so as to act, in effect, as an additional juror.” Moore

 v. State, 800 So. 2d 747, 749 (Fla. 5th DCA 2001) (citation omitted). The trial court

 denied Garcia’s motion without analysis. (Doc. 22, Ex. 33, Order Denying Defendant’s

 Motion for New Trial). Garcia argues that the state court erred in not “conduct[ing] a

 thorough weighing of the testimony and evidence” because “the weight of the evidence

 is of such a nature that it supported acquittal.” (Doc. 6, p. 7).

        Whether the state court erred in deciding the motion for new trial under the

 weight of the evidence standard applicable to a Rule 3.600 motion is a question of state

 law. Thus, Garcia’s claim is not cognizable on federal habeas review. See Wilson v.

 Corcoran, 562 U.S. 1, 5 (2010) (“[I]t is only noncompliance with federal law that renders


                                              13
Case 8:17-cv-02374-KKM-AAS Document 29 Filed 04/16/21 Page 14 of 49 PageID 274




 a State’s criminal judgment susceptible to collateral attack in the federal courts.”) (italics

 in original). Indeed, a federal habeas court cannot grant relief on the basis that a state

 court jury verdict is contrary to the weight of the evidence. See Young v. Kemp, 760 F.2d

 1097, 1105 (11th Cir. 1985) (“A federal habeas court has no power to grant habeas

 corpus relief because it finds that the state conviction is against the ‘weight’ of the

 evidence[.]”).

        Garcia’s characterization of the claim as involving violations of his federal rights

 to due process and a fair trial does not affect the Court’s determination that his claim

 is not cognizable. See Branan v. Booth, 861 F.2d 1507, 1508 (11th Cir. 1988) (stating that

 “a habeas petition grounded on issues of state law provides no basis for habeas relief. .

 . . This limitation on federal habeas review is of equal force when a petition, which

 actually involves state law issues, is ‘couched in terms of equal protection and due

 process.’” (quoting Willeford v. Estelle, 538 F.2d 1194, 1198 (5th Cir. 1976)).

        The Court notes that in his federal habeas petition, Garcia argues that his

 “Fourteenth Amendment rights to due process and a fair trial . . . were violated when

 the state courts denied relief based on Petitioner’s challenge to the sufficiency of the

 evidence.” (Doc. 6, p. 4). But the sufficiency of the evidence and the weight of the

 evidence are distinct legal questions. Because the gravamen of Garcia’s claim concerns

 the denial of his Rule 3.600 motion for a new trial under the weight of the evidence

 standard, the Court does not construe Ground One to raise a distinct challenge to the


                                              14
Case 8:17-cv-02374-KKM-AAS Document 29 Filed 04/16/21 Page 15 of 49 PageID 275




 sufficiency of the evidence. Even granting Garcia that broad reading of Ground One,

 Respondent correctly contends that such a claim is unexhausted in state court.

         Garcia did not expressly challenge the sufficiency of the evidence on appeal. No

 part of Garcia’s argument alleged with specificity that the State’s evidence was legally

 insufficient to prove his guilt beyond a reasonable doubt. (Doc. 22, Ex. 5, pp. 24–42).

 Instead, he argued that the weight of the evidence provided “greater support for

 acquittal than guilt” under the Rule 3.600(a) standard. (Doc. 22, Ex. 5, p. 24). As Garcia

 did not allege that the State’s evidence was insufficient to convict him, Garcia failed to

 fairly present to the state appellate court a sufficiency of the evidence claim, under either

 state or federal law.5

         Accordingly, any federal sufficiency of the evidence claim is unexhausted. Garcia

 cannot now return to state court to present the claim in a successive appeal. See Fla. R.

 App. P. 9.140(b)(3) (stating that an appeal must be taken within 30 days of the date a

 sentence is rendered). Therefore, the claim is procedurally defaulted. See Smith, 256 F.3d

 at 1138. Nor has Garcia established that an exception applies to excuse the default. See

 id. Consequently, any independent federal claim challenging the sufficiency of the




 5
   Garcia cites federal-court decisions holding that proof of a criminal charge beyond a reasonable
 doubt is constitutionally required. He also makes a cursory reference to the Fourteenth Amendment.
 But, as explained, Garcia failed to expressly argue that the State’s evidence was legally insufficient to
 support his convictions. See, e.g., McNair v. Campbell, 416 F.3d 1291, 1303–04 (11th Cir. 2005) (holding
 that a petitioner’s citation to a single federal district court decision and a passing reference to
 constitutional amendments were insufficient to satisfy the exhaustion requirement).

                                                    15
Case 8:17-cv-02374-KKM-AAS Document 29 Filed 04/16/21 Page 16 of 49 PageID 276




 State’s evidence is barred from federal habeas review. Garcia is not entitled to relief on

 Ground One.

       B.     Ground Two

       Garcia alleges that trial counsel was ineffective in not filing a motion asserting

 immunity from prosecution under Florida’s “Stand Your Ground” law. See

 § 776.032(1), Fla. Stat. (providing that a person who uses force as permitted by Florida

 law “is immune from criminal prosecution.”). The state court denied this claim when

 Garcia raised it in his Rule 3.850 postconviction motion. The court ruled that even if

 Garcia’s counsel filed a pretrial “Stand Your Ground” motion, Garcia would not have

 received immunity because testimony at trial established that Garcia was the aggressor

 in the incident and that he “escalated the situation by brandishing a knife.” Based on

 multiple witnesses’ testimony about Garcia’s actions during the altercation, the state

 court concluded that a pretrial motion to dismiss based on “Stand Your Ground” would

 not have been granted. As a result, the court concluded that Garcia failed to prove

 deficient performance or prejudice. (Doc. 22, Ex. 10, p. 109) (court’s record citations

 omitted).

       Garcia is not entitled to habeas relief on Ground Two. The underlying question

 of whether a motion to dismiss under Florida’s Stand Your Ground law would have

 succeeded is a matter of state law. This Court must defer to the state court’s

 determination that a motion to dismiss would not have been granted. See Bradshaw v.


                                            16
Case 8:17-cv-02374-KKM-AAS Document 29 Filed 04/16/21 Page 17 of 49 PageID 277




 Richey, 546 U.S. 74, 76 (2005) (“[The United States Supreme Court has] repeatedly held

 that a state court’s interpretation of state law . . . binds a federal court sitting in habeas

 corpus.”); Pinkney v. Secretary, DOC, 876 F.3d 1290, 1295 (11th Cir. 2017) (“[A]lthough

 ‘the issue of ineffective assistance—even when based on the failure of counsel to raise

 a state law claim—is one of constitutional dimension,’ [a federal court] ‘must defer to

 the state’s construction of its own law’ when the validity of the claim that . . . counsel

 failed to raise turns on state law.” (quoting Alvord v. Wainwright, 725 F.2d 1282, 1291

 (11th Cir. 1984))).

        Because the state court has determined that a motion to dismiss would not have

 been granted, this Court cannot reevaluate a motion’s chance of success under Florida

 law. See Herring v. Sec’y, Dep’t of Corr., 397 F.3d 1338, 1354–55 (11th Cir. 2005) (“The

 Florida Supreme Court already has told us how the issues would have been resolved

 under Florida state law had [petitioner’s counsel] done what [petitioner] argues he

 should have done. . . . It is a ‘fundamental principle that state courts are the final arbiters

 of state law, and federal habeas courts should not second-guess them on such matters.’”

 (quoting Agan v. Vaughn, 119 F.3d 1538, 1549 (11th Cir. 1997)). Therefore, this Court

 cannot conclude that counsel was ineffective in not filing a motion to dismiss, or that

 Garcia suffered prejudice as a result of counsel’s omission. Garcia has not met his




                                               17
Case 8:17-cv-02374-KKM-AAS Document 29 Filed 04/16/21 Page 18 of 49 PageID 278




 burden of showing that the state court unreasonably applied Strickland or unreasonably

 determined the facts in denying his claim. 6

         Within Ground Two, Garcia appears to argue that the postconviction court erred

 in not granting him an evidentiary hearing or obtaining a statement from trial counsel

 prior to denying his claim. These claims are not cognizable on federal habeas review.

 See Carroll, 574 F.3d at 1365 (“[A] challenge to a state collateral proceeding does not

 undermine the legality of the detention or imprisonment—i.e., the conviction itself—

 and thus habeas relief is not an appropriate remedy.”); Quince v. Crosby, 360 F.3d 1259,

 1262 (11th Cir. 2004) (“[W]hile habeas relief is available to address defects in a criminal

 defendant’s conviction and sentence, an alleged defect in a collateral proceeding does

 not state a basis for habeas relief.”). Accordingly, Garcia is not entitled to relief on

 Ground Two.

         C.      Ground Three

         Garcia alleges that trial counsel was ineffective in not impeaching prosecution

 witnesses Justin Hageman and Jesus Rivera with their prior inconsistent statements.

 (Doc. 6, p. 13). Garcia contends that the alleged inconsistencies “would have

 demonstrated their dishonesty on matters critical for the jury to determine whether

 Petitioner was acting in self-defense” and “was paramount to Petitioner in order to


 6
  Garcia argues that the state postconviction court failed to consider his trial testimony and his version
 of events in its order. Garcia’s argument goes to whether the state court correctly applied state law,
 which the Court may not determine on habeas review.

                                                    18
Case 8:17-cv-02374-KKM-AAS Document 29 Filed 04/16/21 Page 19 of 49 PageID 279




 show that he and Tafaro were outnumbered and over matched, thus necessitating

 justifiable use of force.” (Doc. 6, pp. 13, 14).

               1.       Justin Hageman

                        a.    Statements about Dunlap

        Garcia asserts that Hageman made inconsistent statements about whether he

 knew who Tyson Dunlap was fighting. Garcia contends that Hageman testified at his

 deposition that he could not remember who Tyson fought:7

        Q.     Do you remember who Tyson was fighting?

        A.     No.

 (See Doc. 6, p. 14).

        Garcia argues that the above testimony is inconsistent with Hageman’s testimony

 at trial where Hageman said he could see Tyson fighting someone:

        Q.     Okay. Are you kind of dazed or stunned?

        A.     Yes, sir.

        Q.     Do you see anybody? Do you see Tyson or do you see - -

        A.     I see Tyson and that other dude fighting.

        Q.     Sir?

         A.    I see Tyson and another guy fighting.



 7
  Transcripts of Hageman’s and Rivera’s depositions are not in the record before the Court. For
 purposes of reviewing Ground Three, the Court accepts Garcia’s representation of the transcripts.

                                                19
Case 8:17-cv-02374-KKM-AAS Document 29 Filed 04/16/21 Page 20 of 49 PageID 280




 (Doc. 22, Ex. 31, Vol. II, pp. 227–28).

       The state court found that Hageman’s testimonies were not inconsistent. Instead,

 the state court found that the testimonies were vague because Hageman never said who

 he specifically saw fighting. (Doc. 22, Ex. 10, p. 111) (court’s record citations omitted).

        The state court did not unreasonably find that Hageman’s deposition testimony

 that he did not know who Dunlap was fighting and Hageman’s trial testimony that

 Dunlap was fighting “that other dude” or “another guy” were not inconsistent. Whether

 the statements were inconsistent involves an underlying determination of state law that

 this Court will not disturb on federal habeas review. See Pearce v. State, 880 So. 2d 561,

 569 (Fla. 2004) (“To be inconsistent, a prior statement must either directly contradict

 or be materially different from the expected testimony at trial. The inconsistency must

 also involve a material, significant fact rather than mere details.”). Thus, Garcia has not

 established that the state court unreasonably applied Strickland or unreasonably

 determined the facts in rejecting his claim.

                       b. Statements about Whether Garcia Pushed Rivera

       Garcia asserts that Hageman made inconsistent statements about whether he saw

 Garcia push Rivera. Garcia states that at his deposition, Hageman testified:

       Q.     So you’re saying you saw Mr. Garcia push.

       A.     Jesse.

       Q.     - - Jesse?


                                             20
Case 8:17-cv-02374-KKM-AAS Document 29 Filed 04/16/21 Page 21 of 49 PageID 281




        A.     Yes.

 (See Doc. 6, p. 14).

        It appears that the state court relied on the following portion of Hageman’s direct

 examination testimony, which Garcia did not cite in his Rule 3.850 motion:

        Q. [ ] How did [the physical fighting] start?

        A. It just kept escalating and you could tell that tempers were getting
        hotter. And then I seen the defendant go at Jesse and I seen the guy with
        the hat - -

        Q. Let me stop you. The defendant go at Jesse?

        A. Yes, sir.

        Q. What did he do to Jesse?

        A. I just seen him - - I thought he was hitting like a girl, like that. I didn’t,
        you know - -

        Q. Hitting - - hitting him like this, it looked like?

        A. Well, I just seen him go like that. My attention was on the other guy.

        Q. Okay. Because at the same time that that was happening, the other guy
        was doing what?

        A. Taking off his belt.

 (Doc. 22, Ex. 3, Vol. II, p. 225).

        The state court determined that counsel was not ineffective in failing to impeach

 Hageman based on these portions of the record:

        Defendant . . . argues that Mr. Hageman in deposition says Defendant
        pushed Mr. Rivera but did not state this at trial. At trial Mr. Hageman

                                               21
Case 8:17-cv-02374-KKM-AAS Document 29 Filed 04/16/21 Page 22 of 49 PageID 282




       testified that the Defendant was going at Mr. Rivera “like a girl” and
       referenced some action that was not recorded. Again, the Court does not
       find that the inconsistency is so great that it would make a difference at
       trial.

 (Doc. 22, Ex. 10, p. 111) (court’s record citation omitted).

       The state court did not unreasonably deny postconviction relief. Garcia has not

 shown a reasonable probability that impeaching Hageman with any inconsistency

 between the testimonies would have resulted in a different outcome. As the state court’s

 order suggests, Garcia does not show that the statements were “materially different” or

 involved a “material, significant fact.” See Pearce, 880 So. 2d at 569. Nor does Garcia

 demonstrate that impeaching Hageman would have damaged his credibility before the

 jury enough to change the outcome. Garcia has not demonstrated that the state court

 unreasonably applied Strickland or unreasonably determined the facts in denying his

 claim regarding Hageman.

       The state court’s order did not address the portion of Hageman’s trial testimony

 that Garcia identified in both his Rule 3.850 motion and his federal habeas petition.

 Garcia claims that the following portion of Hageman’s cross-examination testimony is

 inconsistent with his deposition testimony:

       Q.     So the next thing you see as things are getting escalated, you’re
              saying you saw Mr. Garcia swing a punch at Jesse?

       A.     Step towards him and swing, yes.

       Q.     All right. Did he ever push him?


                                            22
Case 8:17-cv-02374-KKM-AAS Document 29 Filed 04/16/21 Page 23 of 49 PageID 283




         A.      No.

         Q.      No. So you never saw Mr. Garcia push yourself?

         A.      No.

         Q.      You never saw Mr. Garcia push Jesse?

         A.      No, not that I recall, no.

 (Doc. 22, Ex. 31, Vol. II, p. 242).

         To the extent Garcia argues that counsel at this point should have impeached

 Hageman with his deposition, the Court concludes that Garcia has not established

 entitlement to relief under Strickland.8 Garcia does not establish that counsel performed

 deficiently in not impeaching Hageman. While the testimonies contain conflicting

 statements as to whether Hageman saw Garcia “push” Rivera, Garcia does not establish

 that the kind of action Garcia took was a “material, significant fact” rather than a “mere

 detail[ ].” Pearce, 880 So. 2d at 569. Therefore, Garcia fails to show that impeaching

 Hageman when he made the challenged statement during his cross-examination was

 permissible under state law. See Caruso v. State, 645 So. 2d 389, 394 (Fla. 1994) (“It is

 well established that if a witness is cross-examined concerning a collateral or irrelevant


 8
   The Court reviews de novo Garcia’s ineffective assistance of counsel claim based on this portion of
 the record. Ordinarily, when a state court addresses some claims raised by a defendant, but not a claim
 that is later raised in a federal habeas proceeding, the federal habeas court presumes that the state
 court denied the claim on the merits. Johnson v. Williams, 568 U.S. 289 (2013). This presumption is
 rebuttable though, and de novo review of such a claim is appropriate when “the evidence leads very
 clearly to the conclusion that a federal claim was inadvertently overlooked in state court[.]” Id. at 303.
 It appears that the state court overlooked Garcia’s specific argument because the state court resolved
 his claim based on another part of the record that Garcia did not address.

                                                    23
Case 8:17-cv-02374-KKM-AAS Document 29 Filed 04/16/21 Page 24 of 49 PageID 284




 matter, the cross-examiner must ‘take’ the answer, is bound by it, and may not

 subsequently impeach the witness by introducing extrinsic evidence to contradict the

 witness on that point.”).

       Even assuming that impeachment was appropriate, Garcia cannot establish

 prejudice under Strickland. Regardless of whether Hageman described Garcia’s motion

 as a “push” or a “swing,” he consistently testified that Garcia initiated physical contact

 with Rivera. Whether Garcia initiated physical contact—as opposed to the precise

 action he took in doing so—was critical to the State’s evidence of guilt and to Garcia’s

 theory of self-defense. Further, Garcia fails to show that impeaching Hageman would

 have impacted his credibility such that there is a reasonable probability of a different

 outcome. Given these considerations, and in the light of the totality of the State’s

 evidence of guilt, Garcia has not demonstrated a reasonable probability of a different

 outcome at trial had counsel impeached Hageman as Garcia suggests. Garcia has not

 shown entitlement to relief under Strickland.

              2.     Jesus Rivera

       Garcia argues that Rivera made inconsistent statements as to whether he raised

 the topic of money. Garcia contends that at deposition, Rivera testified:

       Q.     Who brought the racing up?

       A.     I don’t remember. I don’t remember who brought the racing up.

       Q.     So it could have been you or it could have been Justin or Tyson?


                                            24
Case 8:17-cv-02374-KKM-AAS Document 29 Filed 04/16/21 Page 25 of 49 PageID 285




        A.     I don’t think I did it. I don’t think – I don’t think Tyson would have
               because Tyson really doesn’t talk about his car. He just brought the
               car to have the car. I mean it could have been – I mean I don’t
               know. Really, don’t know.

        Q.     Okay. But someone – someone started the conversation about
               racing?

        A.     Yes.

        Q.     All right. And was money brought up?

        A.     Yea, the money was brought up.

        Q.     Who brought up the money?

        A.     I actually brought up the money.

        Q.     Okay what did you say?

        A.     I said I’d bet a thousand bucks that Tyson’s car would win.

 (See Doc. 6 at 13).

        Garcia claims that the following portion of Rivera’s trial testimony was

 inconsistent with his deposition testimony:

        Q.     [ ] [A]t some point you turned the tone of the conversation, right,
               to racing and money, right?

        A.     No. I didn’t.

        Q.     You didn’t?

        A.     No.

 (Doc. 22, Ex. 31, Vol. III, p. 292).



                                             25
Case 8:17-cv-02374-KKM-AAS Document 29 Filed 04/16/21 Page 26 of 49 PageID 286




        The state court rejected Garcia’s claim that counsel was ineffective in not

 impeaching Rivera. The court found that Rivera’s statements were not inconsistent

 because, in his deposition, Rivera said he did not know who first discussed racing, but

 he knew it was not him or Dunlap. At trial, Rivera said that everyone was talking about

 racing except Dunlap and that money was discussed and Rivera said he would place

 money on the race. Because the court found those statements not “truly inconsistent,”

 Garcia failed to prove that he was prejudiced. (Doc. 22, Ex. 10, p. 111).

        Garcia does not show entitlement to relief. Whether the statements were

 inconsistent is a determination of state law to which this Court must defer.

        Moreover, the state court did not unreasonably conclude that Garcia failed to

 show prejudice as a result of counsel’s performance even if it were deficient. Garcia

 does not demonstrate that the question of who began discussing money was a “material,

 significant fact” in this case. See Pearce, 880 So. 2d at 569. Nor does Garcia establish that

 impeaching Rivera on this matter would have so greatly impacted Rivera’s credibility

 that there is a reasonable probability of a different outcome at trial. As Garcia has not

 established that the state court’s decision involved an unreasonable application of

 Strickland or was based on an unreasonable factual determination, he is not entitled to

 relief on Ground Three.9

 9
   Garcia asserts that counsel’s failure to impeach these witnesses was “compounded” by the
 prosecutor’s statement during closing argument that the victims’ testimonies were “consistent.” (Doc.
 6, p. 15). The prosecutor suggested that Garcia’s trial testimony and statement to police contained
 inconsistencies, and stated “the three victims[] their testimony was consistent.” (Doc. 22, Ex. 31, Vol.

                                                   26
Case 8:17-cv-02374-KKM-AAS Document 29 Filed 04/16/21 Page 27 of 49 PageID 287




         D.      Ground Four

         Garcia argues that newly discovered evidence in the form of an affidavit from

 Armando Tafaro would result in an acquittal at a re-trial.10 Tafaro’s affidavit provides

 that the other group was aggressive and initiated physical contact and that Tafaro was

 being strangled. (Doc. 7, p. 2). Garcia contends that if the jury had heard this

 information, they “would have acquitted Petitioner on each and every count because of

 self-defense in every material respect.” (Doc. 6, p. 18).

         Garcia’s newly discovered evidence claim is not cognizable on federal habeas

 review. See Herrera v. Collins, 506 U.S. 390, 400 (1993) (“ ‘[T]he existence merely of newly

 discovered evidence relevant to the guilt of a state prisoner is not a ground for relief on

 federal habeas corpus.’ This rule is grounded in the principle that federal habeas courts

 sit to ensure that individuals are not imprisoned in violation of the Constitution—not

 to correct errors of fact.” (quoting Townsend v. Sain, 372 U.S. 293, 317 (1963)); Brownlee

 v. Haley, 306 F.3d 1043, 1065 (11th Cir. 2002) (“It is not our role to make an

 independent determination of a petitioner’s guilt or innocence based on evidence that


 V, p. 623). Garcia did not raise these facts in support of his Strickland prejudice argument in his Rule
 3.850 motion. (Doc. 22, Ex. 9, pp. 36–40). Accordingly, this aspect of the claim is unexhausted. See
 Kelley v. Sec’y, Dep’t of Corr., 377 F.3d 1317, 1344 (11th Cir. 2004) (stating that the prohibition against
 raising an unexhausted claim in federal court extends to the broad theory of legal relief and the specific
 factual contention). Notwithstanding the lack of exhaustion and resulting procedural default, the
 Court finds that Garcia has not met his burden of showing that he was prejudiced by counsel’s failure
 to object.
 10
    Respondent misconstrues Garcia’s claim as alleging ineffective assistance of trial counsel under
 Strickland for not calling Tafaro as a witness at trial. Garcia has not alleged ineffective assistance of
 trial counsel in Ground Four.

                                                    27
Case 8:17-cv-02374-KKM-AAS Document 29 Filed 04/16/21 Page 28 of 49 PageID 288




 has emerged since the trial.”); Swindle v. Davis, 846 F.2d 706, 707 (11th Cir. 1988)

 (“Newly discovered evidence which goes only to the guilt or innocence of the petitioner

 is not sufficient to require habeas relief.”). To be sure, the Eleventh Circuit has

 repeatedly and recently held there is there is no federal “habeas relief based on a

 prisoner’s assertion that he is actually innocent of the crime of conviction absent an

 independent constitutional violation occurring in the underlying state criminal

 proceeding.” Raulerson v. Warden, 928 F.3d 987, 1004 (11th Cir. 2019) (internal quotation

 marks omitted).

        Garcia contends that the state postconviction court violated his federal due

 process rights by denying his newly discovered evidence claim “without evaluation of

 the totality of the evidence.” (Doc. 6, p. 17). This argument goes to whether the

 postconviction court properly applied a state law standard in reviewing Garcia’s newly

 discovered evidence claim, as he argued on collateral appeal. (Doc. 22, Ex. 20, pp. 9–

 15).11 This argument is not cognizable on federal habeas review, despite Garcia’s

 framing it as involving a federal constitutional violation. See Branan, 861 F.2d at 1508.

 Accordingly, Ground Four warrants no relief.

        E.      Ground Five



 11
    See Jones v. State, 709 So. 2d 512, 521–22 (Fla. 1998) (stating that to determine whether newly
 discovered evidence would probably produce an acquittal on retrial, the reviewing court must consider
 all newly discovered evidence that would be admissible, and evaluate the weight of the newly
 discovered evidence and the evidence adduced at trial) (citing Jones v. State, 591 So. 2d 911, 916 (Fla.
 1991)).

                                                   28
Case 8:17-cv-02374-KKM-AAS Document 29 Filed 04/16/21 Page 29 of 49 PageID 289




       Garcia argues that trial counsel was ineffective in failing to object to the State’s

 use of a peremptory strike on prospective juror Maldonado—whom Garcia identifies

 as the only Hispanic person on the jury panel—and to request a race-neutral reason for

 the strike. The record shows that the State struck Maldonado without objection from

 the defense. (Doc. 22, Ex. 31, Vol. I, p. 98). A criminal defendant has “the right to be

 tried by a jury whose members are selected pursuant to nondiscriminatory criteria.”

 Batson v. Kentucky, 476 U.S. 79, 85–86 (1986). Therefore, the exclusion of a juror because

 of race violates a defendant’s federal constitutional right to equal protection. Id. at 86.

 Garcia claims that counsel’s omission resulted in a violation of his right to equal

 protection and in the failure to preserve the claim for appeal.

       The postconviction court found Garcia’s ineffective assistance claim

 procedurally barred. (Doc. 22, Ex. 16, p. 175). That court determined that “counsel’s

 failure to make a Neil objection is not cognizable as a Rule 3.850 claim” and cited two

 Florida appellate court decisions for support. (Id.). A petitioner’s failure to comply with

 state procedural rules governing the proper presentation of a claim generally bars

 federal review of that claim in a subsequent federal habeas proceeding. See Coleman v.

 Thompson, 501 U.S. 722, 729 (1991) (“This Court will not review a question of federal

 law decided by a state court if the decision . . . rests on a state law ground that is

 independent of the federal question and adequate to support the judgment.”); Caniff v.




                                             29
Case 8:17-cv-02374-KKM-AAS Document 29 Filed 04/16/21 Page 30 of 49 PageID 290




 Moore, 269 F.3d 1245, 1247 (11th Cir. 2001) (“[C]laims that have been held to be

 procedurally defaulted under state law cannot be addressed by federal courts.”).

        “[A] state court’s rejection of a petitioner’s federal constitutional claim on

 procedural grounds will only preclude federal review if the state procedural ruling rests

 upon [an] ‘independent and adequate’ state ground.” Ferguson v. Sec’y, Dep’t of Corr., 580

 F.3d 1183, 1212 (11th Cir. 2009); see also Kimbrough v. Sec’y, Fla. Dep’t of Corr., 809 F.

 App’x 684, 691-92 (11th Cir. 2020); Judd v. Haley, 250 F.3d 1308, 1313 (11th Cir. 2001).

 A state court’s procedural ruling constitutes an independent and adequate state rule of

 decision if (1) the last state court rendering a judgment in the case clearly and expressly

 states that it is relying on a state procedural rule to resolve the federal claim without

 reaching the merits of the claim, (2) the state court’s decision rests solidly on state law

 grounds and is not intertwined with an interpretation of federal law, and (3) the state

 procedural rule is not applied in an “arbitrary or unprecedented fashion” or in a

 “manifestly unfair manner.” Id. (citing Card v. Dugger, 911 F.2d 1494 (11th Cir. 1990)).

 A rule must be firmly established and regularly followed by state courts to be considered

 adequate to foreclose review of a federal claim. Lee v. Kemna, 534 U.S. 362, 376 (2002).

       Respondent argues that Garcia’s claim is procedurally barred from federal habeas

 review. Garcia contends that the state court incorrectly applied the state procedural bar.

 See, e.g., Bailey v. Nagle, 172 F.3d 1299, 1302 (11th Cir. 1999) (stating that a procedural

 default may occur “where the state court correctly applies a procedural default principle


                                             30
Case 8:17-cv-02374-KKM-AAS Document 29 Filed 04/16/21 Page 31 of 49 PageID 291




 of state law to arrive at the conclusion that the petitioner’s federal claims are barred[.]”)

 (emphasis added). Garcia contends that he properly raised his ineffective assistance of

 trial counsel claim in his postconviction motion. See King v. State, 211 So. 3d 866, 886–

 87 (Fla. 2017) (discussing merits of a postconviction claim alleging ineffective assistance

 of counsel in failing to preserve a challenge to a potential Batson violation); Carratelli v.

 State, 961 So. 2d 312 (Fla. 2007) (same).

        Presuming that Garcia is correct and that he is therefore entitled to a review of

 his claim on the merits, he has not shown entitlement to relief. The state court further

 addressed Garcia’s ineffective assistance claim, finding that Garcia failed to show

 prejudice under Strickland. Garcia does not show that the state court’s ruling was

 unreasonable under the AEDPA’s deferential standard. The state court adopted and

 incorporated the state’s response, and agreed with the State’s argument that Garcia’s

 claim should be denied. (Doc. 22, Ex. 16, pp. 174–75). In that response, the State argued

 that Garcia failed to establish prejudice because he failed to show that a biased juror

 served on his jury. (Doc. 22, Ex. 11) (state court record citations omitted) (emphasis in

 original).

        The state court did not unreasonably deny Garcia’s ineffective assistance of trial

 counsel claim on Strickland’s prejudice prong when Garcia did not show that an actually

 biased juror served at his trial. See King, 211 So. 3d at 887 (“[W]hen considering the

 failure to preserve a challenge to potential jurors in voir dire, the reviewing court should


                                              31
Case 8:17-cv-02374-KKM-AAS Document 29 Filed 04/16/21 Page 32 of 49 PageID 292




 focus on the defendant’s trial, not his appeal. Under such circumstances, [the Florida

 Supreme Court] held that a defendant must show that biased juror served during the

 defendant’s trial to satisfy Strickland’s requirement of showing a reasonable probability

 of a more favorable result.”) (citations omitted).

        While Garcia alleges that counsel’s lack of objection resulted in the failure to

 preserve a potentially meritorious issue for appeal, the state court’s ruling on the

 prejudice at trial, rather than any effect of counsel’s performance on a later appeal, did

 not involve an unreasonable application of Strickland. See Strickland, 466 U.S. at 696

 (“[T]he ultimate focus of inquiry must be on the fundamental fairness of the proceeding

 whose result is being challenged. In every case the court should be concerned with

 whether, despite the strong presumption of reliability, the result of the particular

 proceeding is unreliable”); see also Carratelli v. Stepp, 382 F. App’x 829, 832 (11th Cir.

 2010) (stating, in the context of a claim that trial counsel was ineffective in failing to

 preserve a Batson challenge by renewing the objection after raising it initially, “there is

 no clearly established federal law by the Supreme Court specifically addressing whether

 the federal court should examine the prejudice on appeal rather than at trial[.]”). Garcia

 therefore fails to meet his burden under the AEDPA of demonstrating that the state

 court unreasonably applied Strickland or unreasonably determined the facts in rejecting

 his ineffective assistance of trial counsel claim.




                                              32
Case 8:17-cv-02374-KKM-AAS Document 29 Filed 04/16/21 Page 33 of 49 PageID 293




        Finally, within Ground Five, Garcia appears to contend that the state

 postconviction court erred in not conducting an evidentiary hearing on this claim. This

 argument does not warrant relief. See Carroll, 574 F.3d at 1365; Quince, 360 F.3d at 1262.

 Accordingly, Ground Five warrants no relief.

        F.     Grounds Six and Seven

        Grounds Six and Seven involve allegations of prosecutorial misconduct. In

 Ground Six, Garcia argues that trial counsel was ineffective in not objecting to the

 prosecutor’s allegedly improper comments. In Ground Seven, Garcia argues that the

 prosecutor violated his federal constitutional right to a fair trial by making the allegedly

 improper comments.

               1.     Law on Prosecutorial Comments

        To obtain relief on a claim challenging the propriety of a prosecutor’s statements,

 Garcia must demonstrate that the comments were both improper and prejudicially

 affected his substantial rights. Sexton v. Howard, 55 F.3d 1557, 1559 (11th Cir. 1995).

 “[I]t is not enough that the prosecutors’ remarks were undesirable or even universally

 condemned. The relevant question is whether the prosecutor’s comments so infected

 the trial with unfairness as to make the resulting conviction a denial of due process.”

 Darden v. Wainwright, 477 U.S. 168, 181 (1986) (internal quotation marks and citations

 omitted). A defendant’s substantial rights “are prejudicially affected [by improper

 prosecutorial comments] when a reasonable probability arises that, but for the remarks,


                                             33
Case 8:17-cv-02374-KKM-AAS Document 29 Filed 04/16/21 Page 34 of 49 PageID 294




 the outcome [of the trial] would have been different.” United States v. Hall, 47 F.3d 1091,

 1098 (11th Cir. 1995) (citing Kennedy v. Dugger, 933 F.2d 905, 914 (11th Cir. 1991)).

        A reviewing court must evaluate an allegedly improper comment in the context

 of both the prosecutor’s entire closing argument and the trial as a whole. Id.; see also

 United States v. Young, 470 U.S. 1, 11 (1985) (“[A] criminal conviction is not to be lightly

 overturned on the basis of a prosecutor’s comments standing alone, for the statements

 or conduct must be viewed in context; only by so doing can it be determined whether

 the prosecutor’s conduct affected the fairness of the trial.”). “If a reviewing court is

 confident that, absent the improper remarks, the jury’s decision would have been no

 different, the proceeding cannot be said to have been fundamentally unfair.” Tucker v.

 Kemp, 802 F.2d 1293, 1296 (11th Cir. 1986) (en banc).

        As a general matter, a prosecutor may argue about a witness’s credibility when

 such argument is based on the evidence adduced at trial. See United States v. Rivera, 780

 F.3d 1084, 1100 (11th Cir. 2015) (stating that the prosecutor was permitted to argue

 that a defendant’s denials of involvement were not credible when the prosecutor was

 urging the jury to draw certain conclusions from the evidence); United States v. Lopez,

 590 F.3d 1238, 1256 (11th Cir. 2009) (stating that the prohibition on vouching does not

 forbid prosecutors from arguing credibility). However, “[a] prosecutor is expected to

 refrain from offering his personal views on a defendant’s guilt or on the evidence.”

 Rivera, 780 F.3d at 1100; see also Jackson v. State, 89 So. 3d 1011, 1018 (Fla. 4th DCA


                                             34
Case 8:17-cv-02374-KKM-AAS Document 29 Filed 04/16/21 Page 35 of 49 PageID 295




 2012) (stating that “it is improper for an attorney to express a personal opinion as to

 the credibility of a witness” but that “an attorney is allowed . . . to argue credibility of

 witnesses or any other relevant issue so long as the argument is based on the evidence.”)

 (citations omitted).

        Attorneys may comment on the evidence during their opening statements and

 closing arguments. Opening statements set out what the attorneys expect the evidence

 will show. See United States v. Lizon-Barias, 252 F. App’x 976, 978 (11th Cir. 2007) (“An

 opening statement gives counsel the opportunity to state what evidence will be

 presented in order to make it easier for the jurors to understand what is to follow, and

 is not an occasion for argument.”). And “the ‘sole purpose of closing argument is to

 assist the jury in analyzing, evaluating and applying the evidence.’” United States v.

 Pearson, 746 F.2d 787, 796 (11th Cir. 1984) (quoting United States v. Dorr, 636 F.2d 117,

 120 (5th Cir. 1981)). A prosecutor may comment on the evidence and express the

 conclusions he contends that the jury should draw from the evidence. United States v.

 Johns, 734 F.2d 657, 663 (11th Cir. 1984) (finding that remarks were not improper when

 the prosecutor only “urged the jury to draw inferences from the evidence produced at

 trial.”); see also Merck v. State, 975 So. 2d 1054, 1061 (Fla. 2007) (stating closing argument

 is an opportunity for attorneys “to review the evidence and to explicate those inferences

 which may be reasonably drawn from the evidence.”); McArthur v. State, 801 So. 2d

 1037, 1040 (Fla. 5th DCA 2001) (“The courts generally allow wide latitude in closing


                                              35
Case 8:17-cv-02374-KKM-AAS Document 29 Filed 04/16/21 Page 36 of 49 PageID 296




 argument by permitting counsel to advance all legitimate arguments and draw logical

 inferences from the evidence.”).

 .                       2.      Ground Six

         In Ground Six, Garcia contends that trial counsel was ineffective in failing to

 object to the prosecutor’s allegedly prejudicial comments and in failing to move for a

 mistrial based on the comments.

                                 a. Statements Concerning “Cut” Versus “Stab”

         Garcia contends that the prosecution erroneously stated that Rivera and

 Hageman were stabbed, when in fact they were cut. (Doc. 6-1, p. 3).12 Garcia also argues

 that the prosecutor intimated that Garcia stabbed more than one of the victims, when

 only Dunlap received a stab wound. (Doc. 6-1, p. 3). Garcia argues that these remarks

 were part of a prosecutorial “campaign throughout to overstate and mischaracterize the

 nature and severity” of the victims’ wounds and suggested that he deliberately stabbed,

 rather than accidentally cut, the victims. (Doc. 6-1, pp. 3–4).

         First, Garcia identifies the prosecutor’s opening statement as problematic:

         At the same time, the Defendant quickly comes up with a knife and slices
         Jesse in the face across the forehead and through the nose, stabs him in
         the arm, cuts him in the arm, very quickly. And he’s doing it in this motion.
         (Indicates motion.) Very quickly, slicing, stabbing, cutting.




  Rivera testified that he received a cut to his face and right biceps. (Doc. 22, Ex. 31, Vol. III, p. 285).
 12

 Hageman did not specify the nature of his injury, although he answered questions describing his
 wound as a “cut” without correcting that description. (Doc. 22, Ex. 31, Vol. II, pp. 235, 252).

                                                    36
Case 8:17-cv-02374-KKM-AAS Document 29 Filed 04/16/21 Page 37 of 49 PageID 297




 (Doc. 22, Ex. 31, Vol. II, pp. 121–22).

       Garcia also points to the prosecutor’s closing argument:

       Finally, today, he comes into court and he admits it, that he stabbed Tyson,
       he sliced Rivera’s face, stabbed him in the arm, and cut Justin Hageman
       in the back of the head.
       ...

       That’s clear. He came in today and he finally admitted to you, yes. I cut
       and stabbed each of these three victims and it was against their will.

 (Doc. 22, Ex. 31, Vol. V, pp. 622–23, 653).

       In addition, Garcia notes that when the prosecutor cross-examined him, the

 prosecutor asked several questions that referred to Garcia having stabbed Rivera:

       Q.     Okay. After you cut him he just stands there?

       A.     He - - he was stood - - he was stunned. He stood there for a second.

       Q.     Okay. Okay. Did you stab him and cut him in the arm then or was
              that later?

       A.     I didn’t - - I didn’t stab anyone. I didn’t attempt to stab anyone. I
              didn’t - -

       Q.     But you did, right?

       A.     I didn’t stab - - I did not stab - - I didn’t stab Mr. - - Mr. Rivera.

 (Doc. 22, Ex. 31, Vol. IV, pp. 587–88).

 The state court found that counsel was not ineffective in failing to object because the

 prosecutor’s mischaracterization of Rivera’s arm injury as a stab rather than a cut was

 not prejudicial. And the state court found that the prosecutor’s reference to Garcia


                                             37
Case 8:17-cv-02374-KKM-AAS Document 29 Filed 04/16/21 Page 38 of 49 PageID 298




 stabbing Rivera and committing multiple stabbings was not prejudicial because Garcia

 actually cut Rivera and Hageman and stabbed Dunlap. (Doc. 22, Ex. 10, p. 110) (state

 court’s record citations omitted).

        The state court did not unreasonably conclude that Garcia was not prejudiced by

 counsel’s failure to object to any mischaracterization of the victims’ injuries by the

 prosecutor. The jury heard the evidence, including the descriptions of the victims’

 wounds, and could independently assess the nature of the injuries based on the

 evidence. The jury was instructed that they were to look only to the evidence introduced

 at trial for proof of guilt, and that the attorneys’ statements were not evidence. (Doc.

 22, Ex. 31, Vol. II, p. 116; Vol. V, pp. 619, 663).

        The jury is presumed to have followed these instructions. See Brown v. Jones, 255

 F.3d 1273, 1280 (11th Cir. 2001) (“We have stated in numerous cases . . . that jurors are

 presumed to follow the court’s instructions.”); Raulerson v. Wainwright, 753 F.2d 869, 876

 (11th Cir. 1985) (“Jurors are presumed to follow the law as they are instructed.”).

 Accordingly, Garcia fails to show that the state court unreasonably applied Strickland or

 unreasonably determined the facts in denying his claim.

                      b. Statements about Another Weapon

        Garcia identifies several remarks during the prosecutor’s closing argument

 asserting that no one other than Garcia had a weapon. Garcia argues the remarks

 improperly stated the prosecutor’s personal opinion that Garcia was not credible:


                                             38
Case 8:17-cv-02374-KKM-AAS Document 29 Filed 04/16/21 Page 39 of 49 PageID 299




        [Garcia is] the one that felt that a knife or some other weapon needed to
        be used, and that was before, even - - according with the Defendant’s own
        statement, before anybody went and got a broken pool cue, which I
        suggest to you did not occur.
        ...

        [T]hat was before any mention or any even possibility of any weapon, even
        an imagined weapon, was used against him.
        ...

        I don’t think there’s any evidence that says he had to use that knife because
        somebody was using a knife against him or some other deadly weapon
        except for this story that we’re hearing about the broken pool cue, which,
        again, I suggest to you that’s all it is, is a story.

 (Doc. 22, Ex. 31, Vol. V, pp. 621–22, 633–34).

        The state court rejected Garcia’s claim because it found that the

 prosecutor made reasonable inferences and argued facts in evidence. (Doc. 22,

 Ex. 10, p. 110) (state court’s record citations omitted).

        Garcia does not show that the state court unreasonably rejected his claim.

 Considered in context, the prosecutor’s remarks concerned the plausibility of the self-

 defense theory. Garcia does not show any impropriety in the prosecutor’s argument

 that conflicts in the evidence cast doubt on Garcia’s version of events. See Davis v. State,

 136 So. 3d 1169, 1203 (Fla. 2014) (“While a prosecutor may not ‘ridicule or otherwise

 improperly attack the defense’s theory of the case,’ a prosecutor is permitted to suggest

 to the jury that ‘based on the evidence of the case, they should question the plausibility

 of the defense’s theory.’” (quoting Valentine v. State, 98 So. 3d 44, 55–56 (Fla. 2012)).



                                             39
Case 8:17-cv-02374-KKM-AAS Document 29 Filed 04/16/21 Page 40 of 49 PageID 300




 Garcia fails to show that the state court unreasonably applied Strickland or unreasonably

 determined the facts in denying this part of his claim.

                     c. Statements about Credibility of Defense Witnesses

       Garcia contends that counsel should have objected to statements concerning the

 credibility of his testimony and Griffin’s testimony. Garcia identifies the following

 portions of the prosecutor’s closing argument:

       [Garcia] says that because it doesn’t fit in with his events of what
       happened. Nothing fits in with the way he says anything happened.

       ...

       Now, we can say, well, how did that happen? I would suggest to you - - I
       would suggest to you that they got together that night that’s the one thing
       [Griffin] was truthful about.

       ...

       The knife should be right there. Well that knife should have been - - if you
       believe [Garcia’s] story.

       ...

       [T]hey were in the front yard for an hour or two getting their story straight
       about the cue stick and about the knife and about - - but they didn’t do a
       good job. They did not.

       And I suggest to you it happened neither way, neither the way the
       Defendant says it happened and not the way that his witness said that it
       happened.

 (Doc. 22, Ex. 31, Vol. V, pp. 627–28, 629, 631).




                                            40
Case 8:17-cv-02374-KKM-AAS Document 29 Filed 04/16/21 Page 41 of 49 PageID 301




        The state court denied Garcia’s claim because it found that the prosecutor argued

 facts in evidence and inconsistencies in witness testimony. (Doc. 22, Ex. 10, p. 110)

 (state court’s record citations omitted).

        Garcia does not demonstrate that the state court unreasonably denied his claim.

 Garcia has not established that the prosecutor’s remarks were impermissible

 expressions of personal opinion. The state court did not unreasonably conclude that

 the prosecutor appropriately argued how the jury should interpret and evaluate conflicts

 in the evidence. These conflicts included inconsistencies between the State’s evidence

 and the defense evidence, as well as conflicts between Griffin’s testimony and Garcia’s

 testimony. Moreover, as addressed, a prosecutor is not prohibited from commenting

 on witness credibility while arguing about conclusions the jury should draw from the

 evidence. See Rivera, 780 F.3d at 1100; Jackson, 89 So.3d at 1018. Garcia does not show

 that any comment went beyond the bounds of permissible argument into personal

 opinion. Therefore, Garcia does not establish entitlement to federal habeas relief on

 this issue.

                      d. Ineffective Assistance in Not Moving for Mistrial

        The state court did not address Garcia’s argument that counsel was ineffective

 in not moving for a mistrial based on the prosecutor’s comments. The Court presumes

 that the state court ruled on the merits of this claim. See Johnson, 568 U.S. 289. Garcia

 does not show that the state court unreasonably applied Strickland or unreasonably


                                             41
Case 8:17-cv-02374-KKM-AAS Document 29 Filed 04/16/21 Page 42 of 49 PageID 302




 determined the facts in denying the claim. Whether a mistrial was warranted is a matter

 of state law and this Court must defer to the state court’s implicit resolution of this state

 law question. See Pinkney, 876 F.3d at 1295; Herring, 397 F.3d at 1354–55. Garcia has

 not shown that the state court unreasonably applied Strickland or unreasonably

 determined the facts in rejecting his claim.

           Alternatively, even assuming that the state court simply overlooked Garcia’s

 claim, leading to de novo review, Garcia has failed to show entitlement to relief under

 Strickland. In Florida, a mistrial “is warranted only when the error is so prejudicial that

 it vitiates the entire trial.” Somers v. State, 162 So. 3d 1077, 1079 (Fla. 5th DCA 2015).

 Garcia has failed to show a reasonable probability that a mistrial would have been

 granted based on the identified comments. For the same reasons discussed above,

 Garcia does not show that the comments were improper. Nor does he show that, even

 if the comments were improper, they were “so prejudicial” that they “vitiate[d] the

 entire trial.” Id. Thus, he has not shown that counsel performed deficiently in not

 moving for a mistrial, or that he suffered resulting prejudice. Ground Six warrants no

 relief.

                 3.    Ground Seven

           Garcia argues that the prosecutor committed misconduct by making improper

 remarks, resulting in a violation of his federal constitutional right to a fair trial. (Doc. 6-




                                               42
Case 8:17-cv-02374-KKM-AAS Document 29 Filed 04/16/21 Page 43 of 49 PageID 303




 1, p. 6). Garcia identifies the same statements that he raised in Ground Six. (See Doc. 6-

 1, p. 7).

        Garcia alleged in his Rule 3.850 motion that the prosecutor committed

 misconduct, but he did not allege a violation of his federal constitutional rights. (Doc.

 22, Ex. 9, pp. 27–32). Therefore, Garcia did not exhaust a federal prosecutorial

 misconduct claim. Because Garcia cannot return to state court to present the claim, the

 claim is procedurally defaulted. See Smith, 256 F.3d at 1138. Garcia has not established

 that an exception applies to overcome the resulting procedural default. See id.

 Notwithstanding the default, Garcia fails to show entitlement to relief on his stand-

 alone prosecutorial misconduct claim. For the same reasons discussed in Ground Six,

 Garcia fails to show that the arguments were improper. Further, he does not establish

 that, even if improper, when considered in the context of both the entire closing

 argument and the entire trial, they so infected the trial with error of constitutional

 dimension as to warrant relief. See Darden, 477 U.S. at 181. Garcia is not entitled to relief

 on Ground Seven.

        G.     Ground Eight

        Garcia argues that appellate counsel was ineffective in not arguing that the trial

 court erred in refusing to provide a jury instruction on the justifiable use of non-deadly

 force. Respondent contends that this claim is unexhausted because Garcia did not fairly

 present the federal nature of the claim to the state court in his petition alleging


                                              43
Case 8:17-cv-02374-KKM-AAS Document 29 Filed 04/16/21 Page 44 of 49 PageID 304




 ineffective assistance of counsel under Florida Rule of Appellate Procedure 9.141.

 Respondent’s argument is not convincing. In his Rule 9.141 petition, Garcia cited

 Strickland and clearly alleged that his appellate counsel was ineffective. (Doc. 22, Ex.

 26). Garcia therefore fairly presented the federal claim of ineffective assistance of

 appellate counsel to the state appellate court.

         Notwithstanding its preservation for federal review, Garcia’s claim fails. The

 question of whether Garcia would have prevailed on appeal had appellate counsel

 challenged the trial court’s omission of the jury instruction rests on an application of

 state law.13 This Court must defer to the state appellate court’s determination that

 Garcia would not have succeeded on appeal had appellate counsel raised this state law

 issue. See Pinkney, 876 F.3d at 1295; Herring, 397 F.3d at 1354-55.

         Garcia fails to show that the state court’s rejection of his claim involved an

 unreasonable application of Strickland or was based on an unreasonable factual

 determination. Accordingly, he is not entitled to relief on Ground Eight.

         H.      Grounds Nine and Ten

 13
   In Ground Eight, Garcia contends that he would have prevailed on appeal had appellate counsel
 raised the question of the trial court’s refusal to provide a jury instruction on non-deadly force. In
 Ground Nine, Garcia makes the contradictory claim that trial counsel was ineffective in not objecting
 when the trial court refused to give the instruction, thereby failing to preserve the matter for appeal.
 In other words, Garcia’s argument in Ground Nine recognizes that his trial counsel argued for a jury
 instruction on non-deadly force—an argument Garcia says in Ground Eight trial counsel never put
 forth. See Castor v. State, 365 So. 2d 701, 703 (Fla. 1978) (“Where the alleged error is giving or failing
 to give particular jury instruction, we have invariably required the assertion of a timely objection.”).
 Regardless of whether the state appellate court’s ruling involved the merits of the jury instruction
 question or was based on a lack of preservation, the ruling turned on an application of underlying state
 law.

                                                    44
Case 8:17-cv-02374-KKM-AAS Document 29 Filed 04/16/21 Page 45 of 49 PageID 305




        In Ground Nine, Garcia contends that trial counsel was ineffective in failing to

 object or to move for a mistrial when the trial court denied his request to instruct the

 jury on the justifiable use of non-deadly force. Garcia contends that counsel’s failure to

 object meant that the issue was not preserved for appeal. (Doc. 6-1, p. 13). In Ground

 Ten, Garcia argues that trial counsel was ineffective in not objecting to an error in the

 jury instruction on the justifiable use of deadly force, resulting in a due process violation.

 (Doc. 6-1, p. 16).

        Garcia’s Rule 3.850 motion, filed November 30, 2015, did not raise these

 ineffective assistance claims. (Doc. 22, Ex. 9). Garcia moved for leave to amend his

 motion. (Doc. 22, Ex. 12). On July 11, 2016, the state court granted Garcia leave to

 amend his motion to raise any new claims for relief within 30 days. (Doc. 22, Ex. 14).

 On September 21, 2016, the court entered a final order denying the Rule 3.850 motion.

 (Doc. 22, Ex. 16). The order noted that the court had not received an amendment and

 that “any additional claims are procedurally barred.” (Id., p. 174–75).

        On September 29, 2016, Garcia filed a motion for rehearing in which he stated

 that he timely filed his amended claims by mailing his amendment on August 3, 2016.

 (Doc. 22, Ex. 17). 14 The state court denied his motion for rehearing. With respect to

 the additional claims, the state court concluded that because it had already issued a final



 14
   Under the mailbox rule, a prisoner is deemed to have filed a paper when he loses control over it
 by providing it to prison officials for mailing. Houston v. Lack, 487 U.S. 266, 276 (1988).

                                                  45
Case 8:17-cv-02374-KKM-AAS Document 29 Filed 04/16/21 Page 46 of 49 PageID 306




 order denying the motion, Garcia’s additional claims were “successive and procedurally

 barred.” (Doc. 22, Ex. 18).

       Respondent contends that Garcia’s claims are barred from federal habeas review

 because the state court rejected them on an independent and adequate state procedural

 basis when Garcia presented them in his motion for rehearing. The state court applied

 the firmly established and regularly followed procedural rule barring successive

 postconviction claims. See Fla. R. Crim. P. 3.850(h)(2) (stating that a second or

 successive motion is an extraordinary pleading and that a court may dismiss such a

 motion if the failure of the defendant to raise the claims in an earlier motion was without

 good cause or was an abuse of procedure); see also Owen v. Crosby, 854 So. 2d 182, 187

 (Fla. 2003) (“A second or successive motion for postconviction relief can be denied on

 the ground that it is an abuse of process if there is no reason for failing to raise the

 issues in the previous motion. . . . [C]laims that could have been raised in a prior

 postconviction motion are procedurally barred”); Christopher v. State, 489 So. 2d 22, 24

 (Fla. 1986) (recognizing that Rule 3.850 allows a court to summarily deny a successive

 postconviction motion that raises new grounds).

        Garcia contends that the state court incorrectly applied this procedural bar. See

 Bailey, 172 F.3d at 1302. Garcia argues that the state court’s decision was wrong because

 he “filed a timely amended 3.850 motion within the 30-day time limit set by the

 postconviction court.” (Doc. 6-1, pp. 13, 16). Garcia does not establish that the state


                                             46
Case 8:17-cv-02374-KKM-AAS Document 29 Filed 04/16/21 Page 47 of 49 PageID 307




 court erroneously applied the state procedural bar such that this Court can conclude

 the bar is not adequate to foreclose federal habeas review. Garcia alleges that, “as shown

 herein,” he timely filed his amended motion. (Id.). But he did not offer any evidence to

 the state court or to this Court that he in fact timely filed the amendment by providing

 it to prison officials. Nor does Garcia identify any authority under which the state court

 was required to accept the allegation in his unsworn motion for rehearing as evidence

 that he timely filed his amendment.

         Therefore, Garcia fails to identify a basis upon which this Court can determine

 that the state court improperly applied a state procedural bar to reject his claim.15 The

 state court’s application of an independent and adequate state procedural bar results in

 the procedural default of the claims raised in Grounds Nine and Ten.

         Garcia’s claims can only be considered if he establishes that either the cause and

 prejudice or the fundamental miscarriage of justice exception applies. Garcia does not

 argue that he meets the fundamental miscarriage of justice exception. But he does insist

 that he has established cause for the default in that the failure of his timely-filed

 amendment to reach the state court was a circumstance beyond his control. The Court

 does not find Garcia’s unsupported and conclusory allegation sufficient to establish


 15
   See, e.g., Hagg v. State, 591 So. 2d 614, 617 n.3 (Fla. 1992) (“Unless it appears on the face of the
 pleading that it was timely received by the prison officials, our opinion [adopting the prison mailbox
 rule discussed in Houston] does not mean that the court must inquire into whether every late-filed pro
 se petition meets the test of the mailbox rule. Upon denial of the petition, the burden is on the pro se
 inmate to timely assert and prove that the petition was delivered to prison authorities within the requisite
 time limits.”) (emphasis added).

                                                     47
Case 8:17-cv-02374-KKM-AAS Document 29 Filed 04/16/21 Page 48 of 49 PageID 308




 cause. See McCoy v. Newsome, 953 F.2d 1252, 1260 (11th Cir. 1992) (“[A] federal habeas

 corpus petitioner bears the burden of demonstrating cause for his procedural default in

 state court” and must “establish that an objective impediment, not of his own making”

 prevented him from properly bringing the claim in state court.). As Garcia does not

 make this showing, he fails to meet his burden of establishing cause. Garcia does not

 excuse the default of Grounds Nine and Ten. As a result, these claims are barred from

 federal habeas review.

        It is therefore ORDERED that Garcia’s Amended Petition for Writ of Habeas

 Corpus (Doc. 6) is DENIED. The CLERK is directed to enter judgment against

 Garcia and to CLOSE this case.

        It is further ORDERED that Garcia is not entitled to a certificate of

 appealability (“COA”). A prisoner seeking a writ of habeas corpus has no absolute

 entitlement to appeal a district court’s denial of his petition. 28 U.S.C. § 2253(c)(1).

 Rather, a COA must first issue. Id. “A [COA] may issue . . . only if the applicant has

 made a substantial showing of the denial of a constitutional right.” 28 U.S.C.

 § 2253(c)(2). To obtain a certificate of appealability, Garcia must show that reasonable

 jurists would find debatable both the merits of the underlying claims and the procedural

 issues he seeks to raise. See Slack v. McDaniel, 529 U.S. 473, 484 (2000). Garcia has not

 made the requisite showing. Finally, because Garcia is not entitled to a COA, he is not

 entitled to appeal in forma pauperis.


                                            48
Case 8:17-cv-02374-KKM-AAS Document 29 Filed 04/16/21 Page 49 of 49 PageID 309




       ORDERED in Tampa, Florida, on April 16, 2021.




                                      49
